Title: From John Adams to Wilhem & Jan Willink, 3 April 1787
From: Adams, John
To: Willink, Wilhem & Jan (business)


          
            Gentlemen—
            Grosvr. square April 3d. 1787.
          
          I have received your favour of the 13th. of March with the three obligations inclosed: & I thank you for your care in the Business— inclosed is an order on the Company of Willinks & Vanstaphorsts, for five hundred & sixty five Guilders being the Ballance due to you from me on account of these obligations—
          with great esteem &c.
          
            J A.
          
        